Citation Nr: 1431347	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to an increased rating in excess of 10 percent for mild compression deformity of the lower thoracic spine and osteopenia

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1968.  The Veteran died in September 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran initially was the appellant for the claims on appeal.  The appellant is the Veteran's surviving spouse, and she has been substituted as the claimant for the purpose of processing these claims to completion.  In April 2012, the RO determined the appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  The Board notes that, unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).

The Board previously remanded this matter for additional development in July 2011.  The development ordered in the July 2011 remand included adjudicating a claim for service connection for residuals of a neck injury, obtaining information regarding outstanding VA and non-VA treatment records, obtaining Social Security Administration records and obtaining VA examinations pertaining to the right knee, thoracolumbar spine and TDIU.  

The record indicates that the Veteran's Social Security records have been obtained and associated with the record.  Additional VA treatment records were also obtained and associated with the record.  The RO adjudicated the claim to reopen service connection for a neck injury in February 2014.  The appellant was notified of the decision in February 2014.  The appellant has not submitted a notice of disagreement with respect to that decision, and accordingly, the issue of a claim to reopen service connection for a neck injury is not before the Board.  The Board notes that VA examinations of the right knee and thoracolumbar spine were not obtained due to the death of the Veteran.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, the appellant was substituted as the claimant with respect to the Veteran's claims.  As such, the RO must develop and adjudicate the claims at issue as if the appellant were standing in the shoes of the Veteran.  38 C.F.R. § 20.1106; see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. at 4151.  

The record indicates that some of the development directed by the July 2011 remand was not completed due to the Veteran's death.  However, as the appellant has since substituted for the Veteran, the Board finds that additional development is warranted, as indicated below.  
Medical records

In the July 2011 remand, the Board directed that the RO request the Veteran to provide the names, addresses and approximate treatment dates for all medical care providers, VA and non-VA, who treated him for the disabilities on appeal.  The March 2014 Supplemental Statement of the Case reflects that this action was not completed due to the Veteran's death.

On remand, the appellant should be afforded an opportunity to provide information regarding any of the Veteran's pertinent treatment records for the claimed disabilities.  If the appellant identifies additional treatment records, the AMC/ RO should attempt to obtain the records and should associate them with the claims file.  

Medical opinion

In the Veteran's claim for a TDIU, he indicated that he last worked in August 2000 as a carpenter with a casket manufacturing company.  He indicated that all of his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  

The record does not contain a medical opinion regarding the issue of unemployability.  The AMC/ RO should obtain a medical opinion based upon a review of the record by a physician to ascertain whether the Veteran's service-connected disabilities rendered him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for the disabilities on appeal.  If the appellant returns any signed authorizations for treatment records, the AMC/ RO should attempt to obtain the records identified and associate the records with the claims file.   

All attempts to obtain records should be documented in the file.  If the RO cannot obtain records identified by the appellant, that should be documented in the claims file. 

2.  The RO should obtain a medical opinion regarding the claim for a total rating based on individual unemployability due to service-connected disabilities.  The claims file should be provided for the examiner's review.  Following a review of the claims file, the examiner should indicate whether it is at least as likely as not that the Veteran was unable to obtain or retain gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The VA examiner should provide a detailed rationale for the opinion.

3.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



